Citation Nr: 0412052	
Decision Date: 05/07/04    Archive Date: 05/14/04

DOCKET NO.  00-00 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Montgomery, Alabama


THE ISSUE

Whether new and material evidence has been received to reopen 
the appellant's claim of entitlement to service connection 
for the cause of the veteran's death, including as a result 
of exposure to Agent Orange.




ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel






INTRODUCTION

The appellant is the widow of the veteran who served on 
active duty from June 1948 to June 1950 and from March 1951 
to March 1969.  He died in August 1993.  

Service connection for the cause of the veteran's death was 
previously denied by the Board of Veterans' Appeals 
(hereinafter Board) in a decision of March 1998.  

This current matter came before the Board on appeal from a 
rating decision of November 1999, by the Montgomery, Alabama 
Regional Office (RO), which denied the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death.  The appellant perfected a timely appeal to 
that decision.  In February 2001, the Board remanded the case 
to the RO for further development.  In a supplemental 
statement of the case, issued in January 2004, the RO 
determined that new and material evidence had been received 
to reopen the claim, but it denied the appellant's claim for 
service connection for the cause of the veteran's death.  


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the issue addressed in this decision 
has been obtained by the RO.  

2.  The Board denied entitlement to service connection for 
the cause of the veteran's death in March 1998.  

3.  Evidence received since the March 1998 Board decision 
does not bear directly and substantially upon the specific 
matter under consideration; is cumulative or redundant of the 
evidence previously of record; and/or is not, by itself or in 
connection with evidence previously assembled, so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  


CONCLUSION OF LAW

1.  The March 1998 Board decision that denied service 
connection for the cause of the veteran's death is final.  
38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2003).  

2.  The evidence received since the March 1998 Board 
decision, which denied service connection for the cause of 
the veteran's death, is not new and material, and the claim 
for this benefit is not reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (effective prior to August 29, 
2001).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act.

The VCAA requires VA to (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  See 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

The United States Court of Appeals for Veterans Claims 
(Court) in Pelegrini v. Principi, 17 Vet. App. 412 (2004), 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the AOJ decision 
which is the subject of this appeal was made in November 
1999, prior to November 9, 2000, the date the VCAA was 
enacted.  VA believes that this decision is incorrect as it 
applies to cases where the initial AOJ decision was made 
prior to the enactment of the VCAA and is pursuing further 
judicial review on this matter.  However, assuming solely for 
the sake of argument and without conceding the correctness of 
Pelegrini, the Board finds that any defect with respect to 
the VCAA notice requirement in this case was harmless error 
the reasons specified below.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant on August 14, 
2001, and again in June 2003, was not given prior to the 
adjudication which is the subject of this appeal, the notice 
was provided by the RO prior to the transfer and 
recertification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, the case was readjudicated and an SSOC 
was provided to the appellant.  The appellant has been 
provided with every opportunity to submit evidence and 
argument in support of her claim, and to respond to VA 
notices.  

In Pelegrini, supra, the Court indicated that VA must also 
request or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  VA's General 
Counsel, however, in a precedent opinion held that the 
Court's statement that sections 5103(a) and 3.159(b)(1) 
require VA to include such a request as part of the notice 
provided to a claimant under those provisions is obiter 
dictum and is not binding on VA.  VAOPGCPREC 1-2004 (February 
24, 2004).  It was further noted that section 5103(a) does 
not require VA to seek evidence from a claimant other than 
that identified by VA as necessary to substantiate the claim.  

The Board finds that VA's duties under the law and recently 
revised implementing regulations have been fulfilled.  The 
appellant was provided adequate notice of the evidence needed 
to substantiate her claim.  For example, the discussions in 
the November 1999 decision appealed, the December 1999 
statement of the case (SOC), the February 2001 Board remand, 
and the January 2004 supplemental statement of the case 
(SSOC) (especially when considered collectively) informed her 
of the information and evidence needed to substantiate her 
claim and complied with VA's notification requirements.  

Additionally, the RO sent the appellant letters in August 
2001 and June 2003 specifically informing her of the 
enactment of the VCAA and its resulting impact on her 
particular claim.  The RO not only explained the duties to 
notify and assist her with her claim, but also explained what 
the evidence must show to establish her entitlement, when and 
where to send pertinent information, what VA had done to 
assist her in developing her claim, and how to contact VA for 
additional assistance.  This included assuring her that VA 
would obtain all VA or other Federal records that she 
identified.  So this letter, even aside from the rating 
decision alluded to above, the SOC, and the SSOC provided her 
with a specific explanation of the type of evidence necessary 
to substantiate her claim, as well as an explanation of what 
evidence was to be provided by her and what evidence the VA 
would attempt to obtain on her behalf.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The RO also apprised the appellant of the applicable laws and 
regulations in the SOC and SSOC.  And the basic requirements 
for establishing service connection for the cause of the 
veteran's death have remained essentially the same despite 
the change in the law concerning the preliminary duties to 
notify and assist.  The Board finds, then, that VA has no 
outstanding duty to inform her that any additional 
information or evidence is needed.  

When there is extensive factual development in a case, and 
there is no reasonable possibility that any further 
assistance would aid the appellant in substantiating her 
claim, VCAA does not apply.  Wensch v. Principi, 15 Vet App 
362 (2001); Dela Cruz; see also 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim").  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for fair 
and equitable resolution of the claim at issue has been 
obtained.  There is no additional evidence, pertinent to the 
claim, that can be obtained, which has not been obtained.  
The RO has obtained all of the service and other records that 
it possibly can and provided the appellant an opportunity to 
submit alternative evidence to compensate for the evidence 
the RO could not obtain.  

After the RO sent the appellant a VCAA letter in June 2003, 
the RO readjudicated her claim in January 2004, specifically 
because of the VCAA, and duly apprised her of this.  In 
Pelegrini, supra, the United States Court of Appeals for 
Veterans Claims discussed the statutory requirement in 38 
U.S.C.A. § 5103(a) that VCAA notice be sent to a claimant 
before the initial adjudication of her claim.  Inasmuch as 
the RO readjudicated the appellant's claim after VCAA notice 
was sent to the appellant, to allow the appeal to continue 
would not be prejudicial error to the claimant.  Under the 
facts of this case, the record has been fully developed and 
it is difficult to discern what additional guidance VA could 
have provided to the appellant regarding what further 
evidence he should submit to substantiate her claim.  Conway 
v. Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004).  Simply 
put, while perfection is an aspiration, the failure to 
achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985); see also Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Therefore, for these reasons, 
the Board finds that the intent and purpose of the VCAA were 
satisfied by the notice given to the appellant, and she was 
not prejudiced by any defect in the timing of that notice.  
The Board may therefore proceed to adjudicate the claim at 
issue.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  


II.  Pertinent Laws, Regulations, and Court Precedents.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2003).  Service incurrence for carcinoma will be presumed if 
it becomes manifest to a compensable degree within the year 
after service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2003).  Secondary service 
connection may be granted for a disability, which is 
proximately due to, or the result of a service-connected 
disorder.  38 C.F.R. § 3.310 (2003).  

A disease associated with exposure to certain herbicide 
agents, listed in 38 C.F.R. § 3.309(e) (2003), will be 
considered to have been incurred in service under the 
circumstances outlined in this section even though there is 
no evidence of such disease during the period of service.  No 
condition other than one listed in 38 C.F.R. § 3.309(a) 
(2003) will be considered chronic.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1116 (West 2002); 38 C.F.R. § 3.307(a) (2003).  
Exposure to Agent Orange is presumed for a veteran who served 
in the Republic of Vietnam during the Vietnam era and who has 
a disease listed at 38 C.F.R. § 3.309(e) (2003).  38 C.F.R. 
§ 3.307(a)(6)(iii) (2003).  The Vietnam era encompasses the 
period beginning on August 5, 1964 to May 7, 1975.  38 
U.S.C.A. § 101 (West 2002).  

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6)(iii) (2003) are met, even though there is no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) 
(2003) are also satisfied: Chloracne or other acneform 
disease consistent with chloracne; Hodgkin's disease; 
Multiple myeloma; Non-Hodgkin's lymphoma; Porphyria cutanea 
tarda; Respiratory cancers (cancers of the lung, bronchus, 
larynx, or trachea), and Soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma or 
mesothelioma).  See 38 C.F.R. § 3.309(e) (2003).  

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause of death, or be etiologically related 
thereto.  For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death, but rather, it must be 
shown that there was a causal relationship.  38 U.S.C.A. 
§ 1310 (West 2003); 38 C.F.R. § 3.312 (2003).  

When the Board or the RO has disallowed a claim, it may not 
thereafter be reopened unless new and material evidence is 
submitted.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(effective prior to August 29, 2001).  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(effective prior to August 29, 2001); see also Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).  

There was a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date, such as the one in the 
present case.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  

The Board observes that the VCAA appears to have left intact 
the requirement that a claimant must first present new and 
material evidence in order to reopen a previously and finally 
denied claim under 38 U.S.C.A. § 5108 before the Board may 
determine whether the duty to assist is fulfilled and 
proceeding to evaluate the merits of that claim.  It is 
specifically noted that nothing in the Act shall be construed 
to require the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in 38 U.S.C.A. § 5108.  38 U.S.C.A. 
§ 5103A(f) (West 2002).  

The Board also acknowledges that the implementing regulations 
modify the definition of new and material evidence and 
provide for assistance to a claimant on claims to reopen.  38 
C.F.R. §§ 3.156(a), 3.159(c).  However, the regulation 
provisions affecting the adjudication of claims to reopen a 
finally decided claim are applicable only to claims received 
on or after August 29, 2001.  66 Fed. Reg. at 45,620.  
Because the appellant's request to reopen the previously 
denied claim of service connection for the cause of the 
veteran's death was received prior to that date, in March 
1999, those regulatory provisions do not apply.  

In determining whether new and material evidence has been 
presented, VA must initially decide whether evidence 
submitted since the prior final denial is, in fact, new.  
This analysis is undertaken by comparing newly received 
evidence with the evidence previously of record.  After 
evidence is determined to be new, the next question is 
whether it is material.  The credibility of new evidence is 
assumed for the limited purpose of determining whether it is 
material.  Justus v. Principi, 3 Vet. App. 510 (1992).  

III.  Legal analysis.

When the claim for service connection for the cause of the 
veteran's death was considered by the Board in March 1998, 
the record was fairly clear.  

A review of the veteran's service administrative records 
reflects that he served overseas in Korea from December 1961 
to January 1963.  These records also show that during this 
tour of duty, he was in Vietnam in December 1961.  His next 
overseas assignment was from 1967 to 1969 in Alaska.  

The veteran's service medical records are negative for any 
complaints, findings or diagnoses pertaining to cancer.  
During service the veteran did receive dental treatment.  

Private medical records indicate that the veteran was treated 
for squamous cell carcinoma in the right floor of the mouth, 
which had been present since October 1990.  He underwent 
several surgical procedures; including a right modified neck 
dissection/composite resection/placement of the mandibular 
reconstructive bar in January 1991.  A February 1991 report 
shows that the cancer had metastasized into the neck.  A 
March 1993 report indicates that the veteran had developed 
pulmonary metastasis.  An April 1993 treatment record 
includes a diagnosis of end stage head and neck cancer.  

The appellant was afforded a personal hearing at the RO in 
January 1996.  She testified that her husband, the veteran, 
served for a time in Vietnam, and that he first learned he 
had cancer in approximately 1991.  She stated that the cancer 
was initially found to be present in the veteran's mouth, 
and, three years later in his lungs.  She further indicated 
that the veteran underwent nine surgical procedures regarding 
cancer of the mouth, and that when the cancer was diagnosed 
to have spread to his lungs, treating physicians informed the 
veteran that he had three to six months to live.  In 
addition, the appellant stated that the veteran had had 
pneumonia and bronchitis on numerous occasions.  She added 
that the veteran's nervous condition might have, in effect, 
contributed to his death.  

In its March 1998 decision, the Board found that while the 
veteran was assigned to Vietnam during the month of December 
1961, the service administrative records do not confirm that 
he served in Vietnam during the Vietnam era.  Thus the 
presumption of exposure to Agent Orange is not for 
application per 38 C.F.R. § 3.307.  Regardless, the squamous 
cell cancer located on the roof of the mouth, is not shown to 
be included in the covered disabilities included in 38 C.F.R. 
§ 3.307(d).  While the squamous cell cancer metastasized to 
the veteran's lungs, the primary site was the roof of his 
mouth.  Furthermore, there are no postservice medical 
records, which have otherwise established a causal 
relationship between the squamous cell carcinoma of the mouth 
an/or, its metastasis, to Agent Orange exposure.  Combee v. 
Brown, 34 F.3d 1039 (Fed.Cir. 1994).  

Additionally the first medical evidence of the squamous cell 
cancer of the mouth was in 1990, many years after the 
veteran's retirement from active duty.  There is no competent 
medical evidence of record, which shows that the squamous 
cell cancer of the mouth is related to the veteran's military 
service, to include his dental treatment.  The Board further 
determined that there is no competent medical evidence of 
record which establishes a relationship between the squamous 
cell cancer of the mouth and the veteran's service-connected 
psychiatric disorder and/or duodenal ulcer or that the 
service connected disabilities contributed to the veteran's 
death.  See Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 
1994), citing 38 C.F.R. § 3.303.

The evidence received since the March 1998 Board decision 
essentially consists of: private treatment reports dated from 
November 1990 to September 1991; medical statement from Dr. 
Paul O'Neal, dated in April 1990; a certificate of death 
dated in August 1993; service administrative records; service 
personnel records; private treatment reports dated from 
February 1991 to April 1993; and private treatment reports, 
dated from July 1986 to January 1993.  

All of the medical evidence was of record at the time of the 
March 1998 Board decision; as such, those records are 
cumulative of evidence previously considered.  Therefore, 
they are not new and material.  With respect to the veteran's 
service personnel records, while such evidence was not of 
record at the time of the March 1998 Board decision, they are 
cumulative of the evidence contained in the administrative 
records.  In this regard, the additional evidence merely 
confirms that the veteran was in Vietnam during the month of 
December 1961, prior to the recognizable Vietnam era service.  
The medical records confirm that the veteran died of the 
effects of cancer, which was initially discovered in the 
floor of the mouth and metastasized in the lungs.  Those 
facts were documented at the time of the previous decision.  

The evidence does not reflect that the veteran's death was 
due to one of the specific diseases listed in 38 C.F.R. 
§ 3.309(e), nor does the evidence show that the veteran's 
cancer was related to an in-service disease or injury, 
including herbicide exposure.  The Board notes the 
appellant's claim that the veteran's fatal cancer is related 
to herbicide exposure during active duty, she is not 
qualified to make that medical connection.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  To the extent pertinent 
contentions are advanced, they are redundant of information 
previously on file.  Thus, they are not new.  In the absence 
of new and material evidence, the claim for entitlement to 
service connection for the cause of the veteran's death is 
not reopened.  


ORDER

New and material evidence has not been received to reopen the 
claim of entitlement to service connection for the cause of 
the veteran's death, and the appeal is denied.  



	                        
____________________________________________
	C. TRUEBA-SESSING
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



